Citation Nr: 0633406	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bloating, nausea, and bowel problems, claimed to have 
resulted from surgery (Nissen fundoplication) at a Department 
of Veterans Affairs (VA) medical facility in July 2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In May 2005, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In May 
2006, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate one of the two issues addressed by 
the Board in May 2005.  The Court granted the motion in June 
2006, vacating and remanding the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in March 2003.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  

For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  A 
determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.

A review of the record shows that the veteran was initially 
granted service connection for gastroesophageal reflux 
disease in September 1987.  On July 22, 2000, he underwent a 
laparoscopic Nissen fundoplication at the Jackson VAMC due to 
his gastroesophageal reflux disease.  As a result of this 
surgery, which damaged the vagus nerve, the veteran developed 
problems with abdominal gas, a distended abdomen, nausea, 
weight loss, intermittent diarrhea, and pain radiating to his 
arms and shoulders.  By a rating action dated in March 2001, 
the disability evaluation assigned for the veteran's service 
connected gastrointestinal condition was increased to 60 
percent.  The RO essentially concluded that the residuals of 
the veteran's laparoscopic Nissen fundoplication were part 
and parcel of his already service connected gastrointestinal 
disability.  A rating decision that more clearly defined this 
intent was promulgated in January 2004.

The veteran is seeking compensation for the residuals of the 
July 2000 surgery under the provisions of 38 U.S.C.A. § 1151.  
The crux of his claim is that he deserves additional 
compensation because his vagus nerve was injured during the 
surgery.  However, as discussed above, the veteran is already 
in receipt of compensation for the residuals of this surgery.  
Indeed, the 60 percent disability evaluation assigned for his 
service-connected gastrointestinal disability is largely 
based on the symptoms he developed as a result of 
laparoscopic Nissen fundoplication, which includes the damage 
to the vagus nerve.  

The Board had found that the veteran did not identify any 
symptoms or "additional disability" that is not already 
considered in the current rating.  Simply stated, the Board 
found that the veteran was seeking service connection for a 
disability under § 1151 that he is already service connected 
for. 

As the veteran has been granted service connection for 
gastroesophageal reflux disease, status post Nissen 
fundoplication, and all the symptoms/residuals related 
thereto, the Board in May 2005 found that an adjudication for 
compensation under the provisions of 38 U.S.C.A. § 1151 would 
be superfluous.  The Board found that the claim had been 
rendered moot, that no greater benefit could be provided, and 
that they were no exceptions to the mootness doctrine 
present.  See e.g., Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) and 
Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  The appeal 
was dismissed.

The Joint Motion states that the Board's decision "did not 
specifically discuss or cite any of the medical evidence 
contained in the record."  However, the medical evidence 
cited above was cited in the Board's prior decision.  
Further, a total (100%) disability evaluation based on 
individual unemployability caused by the veteran's service 
connected disabilities has been granted by the VA.  
Additionally, it was found that veteran was already in 
receipt of compensation for gastroesophageal reflux disease, 
status post Nissen fundoplication, which contemplates the 
symptoms of bloating, nausea, and bowel problems, and because 
he is receiving the maximum compensation for that disability, 
the claim for entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for bloating, nausea, and bowel problems, 
claimed to have resulted from surgery (Nissen fundoplication) 
at a VA medical facility in July 2000, was rendered moot.  
Consequently, it is unclear what "medical evidence" the 
Board did not cite, that needed to be cited, in order to 
adjudicate fully this claim.       

The Joint Motion states that the Board failed to consider 
Diagnostic Code (DC) 8210 concerning paralysis of the tenth 
cranial (vagus) nerve.  However, in service connection 
claims, including claims for compensation under § 1151, the 
Board does not evaluate disabilities under the DCs.  In this 
regard, it is important to note that the Court itself has 
stated that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

Overall, it appears that the Joint Motion wishes the Board to 
consider other disorders allegedly associated with the 
surgery in July 2000.  However, these other disorders have 
not been clearly defined by the parties of the Joint Motion 
or the veteran.  Further, in light of the fact that the 
veteran has been found to have a total (100%) disability 
evaluation based on individual unemployability caused by the 
veteran's service connected disabilities, the need for this 
development is unclear, even in light of the Court's decision 
in AB v. Brown, 6 Vet. App. 35, 39 (1993).

In any event, the Court's order must be fully implemented by 
the Board.  Accordingly, these matters are hereby REMANDED to 
the RO, via the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim on appeal.  The letter should 
include the following: (1) the evidence 
that is needed to substantiate the claim; 
(2) the evidence, if any, to be obtained 
by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a 
request by the VA that the claimant 
provide any evidence in the claimant's 
possession that pertains to this claim.  

The veteran is also asked to note those 
disorders that he believes are associated 
with treatment at a Department of 
Veterans Affairs medical facility in July 
2000 (other than bloating, nausea, and 
bowel problems).
      
2.  If the veteran responds, the RO 
should schedule the veteran for an 
examination by an appropriately qualified 
physician in order to determine the 
etiology of any disorder cited by the 
veteran above.  The physician is 
requested to determine, based on the 
veteran's entire reported medical 
history, as well as on the current 
physical examination and reports of any 
indicated diagnostic testing, the degree 
of medical probability that the veteran:

(a) currently has the disorder(s) at 
issue; 

(b) whether the disability or 
disabilities were due to: 

        (1) carelessness, negligence, lack 
of proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or 

        (2) from an event not reasonably 
foreseeable.  

An explanation supporting the opinion 
presented should be provided.  The 
complete findings and opinion of the 
examining physician should be associated 
with the claims folder.  If the physician 
can not answer these questions without 
resort to speculation, it should be so 
indicated.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 
1151, also applying the Court's holdings 
in this case, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).   This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



